Francis E. Sweeney, Sr., J.
The question certified by the court of appeals is whether, under R.C. Chapter 5321, attorney fees shall be assessed as costs or awarded as damages. Although the certified question encompasses the several attorney-fee provisions appearing throughout R.C. Chapter 5321, we confine our analysis and holding to the specific provision involved in this case, R.C. 5321.16(C). For the reasons that follow, we hold that attorney fee awards made pursuant to R.C. 5321.16(C) are to be assessed as costs. Accordingly, we reverse the judgment of the court of appeals.
R.C. 5321.16(B) imposes upon landlords certain duties with respect to monies held as security deposits. R.C. 5321.16(C) sets forth the remedies available to tenants when landlords fail to fulfill their obligations under division (B). R.C. 5321.16(C) provides that “[i]f the landlord fails to comply with division (B) * * *, the tenant may recover the property and money due him, together with damages in an amount equal to the amount wrongfully withheld, and reasonable attorney fees.”
The primary goal in statutory interpretation is to give effect to the intent of the legislature. State v. Wilson (1997), 77 Ohio St.3d 334, 336, 673 N.E.2d 1347, 1349. “ ‘ “In determining legislative intent, the court first looks to the language in the statute and the purpose to be accomplished.” ’ ” State ex rel. Purdy v. Clermont Cty. Bd. of Elections (1997), 77 Ohio St.3d 338, 340, 673 N.E.2d 1351, 1353. An answer to the question of whether the legislature intended attorney fees under R.C. 5321.16(C) to be awarded as damages or assessed as costs does not appear on the face of the statute. Where, as here, a statute is subject to various interpretations, we invoke rules of statutory construction in order to arrive at the legislative intent. Symmes Twp. Bd. of Trustees v. Smyth (2000), 87 Ohio St.3d 549, 553, 721 N.E.2d 1057, 1061. In R.C. 1.49, the General Assembly provides some specific rules of statutory construction, which serve as guideposts for courts to follow when interpreting ambiguous statutes. Id., 87 Ohio St.3d at 556, 721 N.E.2d at 1063. They include, among other things, the common law, the object sought to be attained by the legislature, and the consequences of a particular construction. R.C. 1.49. Applying these guideposts, we conclude that the *378legislature’s intent was to allow R.C. 5321.16(C) attorney fees as costs, not damages.
Under our common law, attorney fees are in the nature of costs. State ex rel. Beacon Journal Publishing Co. v. Ohio Dept. of Health (1990), 51 Ohio St.3d 1, 3, 553 N.E.2d 1345, 1347. We have defined “costs” as encompassing “‘statutory fees to which officers, witnesses, jurors and others are entitled for their services in an action * * * and which the statutes authorize to be taxed and included in the judgment.’ ” Centennial Ins. Co. v. Liberty Mut. Ins. Co. (1982), 69 Ohio St.2d 50, 50-51, 23 O.O.3d 88, 89, 430 N.E.2d 925, 926. Attorney fees plainly fall within this definition. Furthermore, we have repeatedly held that when a statute authorizes the awarding of attorney fees, it does so by allowing the fees to be taxed as costs rather than awarded as damages. Beacon Journal, supra, 51 Ohio St.3d at 3, 553 N.E.2d at 1347; Sorin v. Warrensville Hts. School Dist. Bd. of Edn. (1976), 46 Ohio St.2d 177, 179, 75 O.O.2d 224, 225, 347 N.E.2d 527, 528-529; State ex rel. Michaels v. Morse (1956), 165 Ohio St. 599, 607, 60 O.O. 531, 535, 138 N.E.2d 660, 666. Certainly, the legislature could have expressly stated in R.C. 5321.16(C) that attorney fees are recoverable damages. However, in the absence of such express language, we are unwilling to depart from our long-standing practice of treating statutorily authorized attorney fees as costs.
Our holding is consistent with at least one of the legislative objectives underlying R.C. 5321.16(C). A commonly accepted view of the purpose underlying this statute is that attorney fees are provided for in order to ensure the return of wrongfully withheld security deposits at no cost to tenants. Lacare v. Dearing (1991), 73 Ohio App.3d 238, 241, 596 N.E.2d 1097, 1099; Sherwin v. Cabana Club Apts. (1980), 70 Ohio App.2d 11, 17, 24 O.O.3d 11, 14, 433 N.E.2d 932, 937. A court award of costs serves precisely the same purpose. Ohio adheres to the “modern theory” that costs “are in the nature of incidental damages allowed to indemnify a party against the expense of successfully asserting his rights in court.” Symons v. Eichelberger (1924), 110 Ohio St. 224, 238, 144 N.E. 279, 283.
In reaching our holding, we are mindful of the fact that the way in which we define R.C. 5321.16(C) attorney fees has procedural consequences. If the fees are damages, then the availability and amount of such fees have to be determined by the jury. Zoppo v. Homestead Ins. Co. (1994), 71 Ohio St.3d 552, 557, 644 N.E.2d 397, 401. This could result in a cumbersome and awkward process. In calculating attorney fee awards, we require that a number of factors be considered, including, among other things, the time and labor involved in maintaining the litigation, the novelty and difficulty of the questions presented, the professional skill required to perform the necessary legal services, the reputation of the attorney, and the-results obtained. Bittner v. Tri-County Toyota, Inc. (1991), 58 Ohio St.3d 143, 145-146, 569 N.E.2d 464, 467. While juries are likely to be *379unfamiliar with most of these considerations, courts are quite familiar with their application.
For the above reasons, we find that attorney fees under R.C. 5321.16(C) are costs. Accordingly, we reverse the judgment of the court of appeals.

Judgment reversed.

Moyer, C.J., Douglas, Resnick, Pfeifer and Lundberg Stratton, JJ., concur.
Lundberg Stratton, J., concurs separately.
Cook, J., concurs in judgment only.